Citation Nr: 0806412	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  06-01 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether the veteran had qualifying service to establish 
basic legal entitlement to VA nonservice-connected death 
pension benefits.

2.  Entitlement to VA compensation benefits for accrued 
benefits purposes.


ATTORNEY FOR THE BOARD

K. R. Fletcher, Counsel





INTRODUCTION

The appellant is the surviving spouse of a veteran who had 
recognized military service in the Philippines from September 
1942 to February 1949.  The veteran died on August [redacted], 2001.  
These matters are before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 determination by the 
Manila RO.

Subsequent to the November 2005 Statement of the Case (SOC), 
the appellant submitted additional evidence.  VA regulations 
provide that any pertinent evidence submitted by an appellant 
without waiver of RO consideration must be referred to the RO 
for review and preparation of a Supplemental SOC.  38 C.F.R. 
§ 20.1304.  However, upon review of the additional evidence, 
the Board finds that it is duplicative of evidence previously 
assembled, and accordingly is not pertinent to the issues on 
appeal.  Therefore, the provisions of 38 C.F.R. § 20.1304 do 
not apply, and the case need not be returned to the RO.


FINDINGS OF FACT

1.  The veteran's certified military service consisted of:  
Missing status from September 1942 to March 1945; recognized 
guerrilla service from March 1945 to May 1945; Regular 
Philippine Army service from May 1945 to February 1946; and 
recognized active service with the Philippine Scouts from 
February 1946 to February 1949.

2.  The veteran did not possess the requisite service to 
qualify for VA nonservice-connected death pension benefits 
for his surviving spouse.   

3.  The appellant did not apply for accrued benefits within 
one year of the veteran's death in August 2001.

CONCLUSIONS OF LAW

1.  As the veteran did not have qualifying service, the 
threshold legal requirement for establishing entitlement to 
VA nonservice-connected death pension benefits is not met.  
38 U.S.C.A. §§ 101, 107, 1521, 1541 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.1, 3.2, 3.3, 3.40, 3.41, 3.203 (2007).

2.  Because the claim was not timely filed, the legal 
requirements for establishing entitlement to accrued benefits 
are not met.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c) 
(in effect for claims where the beneficiary died prior to 
December 16, 2003, and a claim for accrued benefits was 
received on or after that date).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), does not apply in 
the instant case.  As explained below, these claims must be 
denied as a matter of law because undisputed facts, when 
applied to the controlling law and regulations, render the 
appellant ineligible for the claimed benefits.  The U.S. 
Court of Appeals for Veterans Claims (Court) has held that 
when the interpretation of a statute is dispositive of the 
issue on appeal, neither the duty to assist nor the duty to 
notify provisions of the VCAA are implicated.  The Court has 
recognized that enactment of the VCAA does not affect matters 
on appeal from the Board when the questions are limited to 
statutory interpretation.  Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231- 
32 (2000).  

Nonetheless, the Board notes that October 2004 and November 
2006 letters from the RO explained the evidence necessary to 
substantiate the appellant's claims, the evidence VA was 
responsible for providing, the evidence she was responsible 
for providing, and advised her to submit any evidence or 
provide any information she had regarding her claims.  
Regarding the claim for nonservice-connected death pension, 
the appellant has not submitted any evidence to suggest 
recertification of the veteran's service is necessary.

B.  Nonservice-Connected Death Pension

VA law provides that nonservice-connected death pension 
benefits shall be paid to the surviving spouse of a veteran 
of a period of war who meets established service 
requirements.  38 U.S.C.A. § 1541.  To establish basic 
eligibility for VA nonservice-connected death pension 
benefits, in part, the claimant must be a veteran who had 
active military, naval, or air service.  38 U.S.C.A. §§ 
101(2), (24), 1521(j); 38 C.F.R. §§ 3.1, 3.6.

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2).  "Active military, 
naval, and air service" includes active duty.  In turn, 
"active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  The "Armed Forces" consist 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.  

Service prior to July 1, 1946 in the Philippine Scouts and in 
the organized military forces of the Government of the 
Commonwealth of the Philippines in the service of the Armed 
Forces of the United States (including recognized guerrilla 
service) is qualifying service for compensation, dependency 
and indemnity compensation, and burial allowance.  However, 
it is not qualifying service for nonservice-connected pension 
(to include death pension) benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.

The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U. 
S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Service department findings are binding on VA for 
purposes of establishing service in the U. S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

The service department has verified that the veteran's 
military service consisted of: missing status from September 
1942 to March 1945; recognized guerrilla service from March 
1945 to May 1945; Regular Philippine Army service from May 
1945 to February 1946; and recognized active service with the 
Philippine Scouts from February 1946 to February 1949.  It is 
neither shown nor alleged that the veteran had any additional 
active service.  The Board finds that the appellant does not 
meet the basic eligibility requirements for nonservice-
connected death pension benefits because the veteran did not 
have qualifying service.  38 U.S.C.A. § 1521(j), 1541; 38 
C.F.R. § 3.3.  Under governing law and regulations, his 
recognized guerrilla service, service in the Regular 
Philippine Army, and Philippine Scouts service (from February 
1946 to February 1949) is not qualifying service for 
nonservice-connected death pension benefits.  38 U.S.C.A. § 
107; 38 C.F.R. §§ 3.40, 3.41.  The Board is legally precluded 
from finding otherwise  38 C.F.R. § 20.101.  The veteran's 
service qualified him to receive compensation, dependency, 
indemnity compensation and burial allowance, but did not 
qualify him or his surviving spouse to receive pension 
benefits.

The appellant has provided no evidence that would warrant a 
request for re-certification of service.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  Because the law is 
dispositive on this issue, the appellant's claim must be 
denied because of the absence of legal merit or entitlement 
under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


C.  Accrued Benefits

The veteran died in August 2001.  He did not have a claim 
pending at the time of his death, and the appellant did not 
file a claim seeking VA benefits until October 2004.  Under 
governing law and regulation, to be eligible for accrued 
benefits the appellant had to file a claim for such within 
one year after the veteran died.  38 U.S.C.A. § 5121(c); 38 
C.F.R. § 3.1000(c) (in effect for claims where the 
beneficiary died prior to December 16, 2003, and a claim for 
accrued benefits was received on or after that date).  See 
Pub.L. 108-183, Title I, § 104(a)-(c), Dec. 16, 2003, 117 
Stat. 2656; 71 Fed. Reg. 78368-01 (Dec. 29, 2006).  As her 
claim was received approximately 2 years after the period for 
filing for accrued benefits expired, it was not timely.  
Accordingly, the claim must be denied because of absence of 
legal merit or lack of entitlement under the law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

The appeal to establish basic legal entitlement to VA death 
pension benefits is denied. 

Entitlement to VA compensation benefits for accrued benefits 
purposes is denied.



____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


